NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2947
                                       __________

                               CLEVELAND O. BUTLER,
                                             Appellant

                                             v.

                                  FRAN CHARDO
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-18-cv-01233)
                      District Judge: Honorable A. Richard Caputo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 23, 2019

        Before: GREENAWAY, JR., RESTREPO and FUENTES, Circuit Judges

                            (Opinion filed: January 22, 2020)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Cleveland Butler, a Pennsylvania inmate, appeals pro se from an order of the

United States District Court for the Middle District of Pennsylvania sua sponte

dismissing his 42 U.S.C. § 1983 complaint for lack of subject matter jurisdiction. For the

following reasons, we will affirm in part, vacate in part, and remand to the District Court

for further proceedings.

         Butler was convicted in state court of offenses related to a sexual relationship with

a juvenile offender who was detained at Butler’s place of employment, the Schaffner

Youth Center. After his sentence was affirmed on direct appeal, Butler filed a petition

under the Post Conviction Relief Act. In the PCRA proceedings, Butler filed a motion

for discovery under Pennsylvania Rule of Criminal Procedure 902(E)(1), which provides,

in general, that “no discovery shall be permitted at any stage of the [PCRA] proceedings,

except upon leave of court after a showing of exceptional circumstances.” Butler sought

allegedly exculpatory “Daily Log/POD Reports” created at the Schaffner Youth Center.

The PCRA court denied that discovery motion, viewing it as “an impermissible ‘fishing

expedition.’”1 On October 17, 2011, the Pennsylvania Superior Court affirmed the order

dismissing the PCRA petition “on the basis of the PCRA court’s opinion.”2 Butler’s

federal habeas petition was unsuccessful.

         In June 2018, Butler filed a complaint against Fran Chardo, in his official capacity

as the District Attorney of Dauphin County, Pennsylvania. In the complaint, Butler



1
    Butler v. Collins, M.D. Pa. Civ. No. 3:11-cv-02170 (ECF No. 12-15, p. 80-81 of 82).
2
    Butler v. Collins, M.D. Pa. Civ. No. 3:11-cv-02170 (ECF No. 12-16, p. 80 of 80).
                                               2
“challeng[ed] as denying [him] procedural due process, Pennsylvania’s Post Conviction

Discovery Statute ‘as construed’ by the Pennsylvania Courts.” Compl. at 5. According

to Butler, “Pennsylvania Courts have “construed” the statute to “completely” foreclose

any prisoner who could have sought discovery prior to trial, but did not, from seeking

discovery Post-Conviction.” Id. Butler further asserted that, because the term

“exceptional circumstances” in Rule 902(E)(1) is “undefined by the State Legislators and

the Courts, … it [is] susceptible to arbitrary interpretation, application, and rulings.” Id.

at 4. He emphasized that he was not challenging the prosecutor’s conduct, the

effectiveness of his attorneys, or the PCRA’s court denial of his motion for discovery. Id.

As relief, Butler requested that the District Court declare Rule 902(E)(1) unconstitutional.

Id. at 6. He also requested that the District Court order discovery or hold a hearing to

determine whether he met the “exceptional circumstances” standard for discovery under

Rule 902(E). Id.

       The matter was referred to a Magistrate Judge, who recommended that the

complaint be dismissed with prejudice pursuant to 28 U.S.C. § 1915A because it was

filed beyond the two-year statute of limitations for actions brought in Pennsylvania under

§ 1983. Butler filed objections to the Report and Recommendation. The District Court

acknowledged that the Magistrate Judge had recommended dismissing the complaint on

statute of limitations grounds but issued its own Memorandum based on “a more

fundamental flaw with Butler’s complaint.” In particular, the District Court concluded

that it lacked subject matter jurisdiction because Butler’s claim was barred by the



                                              3
Rooker-Feldman doctrine. Accordingly, the District Court sua sponte dismissed the

complaint with prejudice. This appeal followed.3

       The Rooker-Feldman doctrine deprives a District Court of jurisdiction to review,

directly or indirectly, a state-court adjudication. The Supreme Court has emphasized the

narrow scope of the doctrine, holding that it is confined to “cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of

those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). Here, Butler’s complaint, read broadly, alleged in part that he was injured by the

state courts’ rejection of his discovery motion and asked the District Court to invalidate

those decisions. As to those assertions, the District Court properly held that the Rooker-

Feldman doctrine applies to bar Butler’s claims.

       But the Rooker-Feldman doctrine did not deprive the District Court of jurisdiction

over Butler’s independent claim that Rule 902(E)(1), as construed by the Pennsylvania

courts, violated his due process rights by prohibiting discovery in the PCRA proceedings

absent exceptional circumstances. The Supreme Court has instructed that, if “a federal

plaintiff present[s] [an] independent claim, it is not an impediment to the exercise of

federal jurisdiction that the same or a related question was earlier aired between the

parties in state court.” Skinner v. Switzer, 562 U.S. 521, 532 (2011) (internal quotation



3
 We have jurisdiction under 28 U.S.C. § 1291. Our standard of review is de novo. See
Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000); Lightfoot v. United States, 564
F.3d 625, 626 (3d Cir. 2009).
                                             4
marks omitted). Therefore, although a state court decision is not reviewable by lower

federal courts, a statute or rule governing that decision may be challenged in an

independent federal action. Id. at 532-33.

       In Skinner, the Supreme Court held that the Rooker-Feldman doctrine did not bar

a claim that Texas’s DNA access statute, as construed by the Texas courts, was

unconstitutional. Id. Notably, Butler’s allegations essentially mirror those made by

Skinner. In his complaint, which named the district attorney as the sole defendant, Butler

claimed that “[i]n failing to allow discovery, … [Rule 902(E)(1),] as construed, deprived

[him] of [his] liberty interests in utilizing State procedures to obtain reversal of [his]

conviction and/or reduction of [his] sentence, contrary to the principles of the Fourteenth

Amendment’s Procedural Due Process Clause.” Compl. at 5. Similarly, Skinner sued a

prosecutor, alleging that Texas’s refusal to test DNA evidence “has deprived [him] of his

liberty interests in utilizing state procedures to obtain reversal of his conviction and/or to

obtain a pardon or reduction of his sentence ….” Skinner, 562 U.S. at 530.

       Under these circumstances, we conclude, contrary to the District Court, that

Butler’s claim was not barred in its entirety by the Rooker-Feldman doctrine. We also

note that, because success on Butler’s claim would not necessarily imply the invalidity of

his conviction or sentence, it was properly brought under § 1983. See id. at 534;

Wilkinson v. Dotson, 544 U.S. 74, 82 (2005). Accordingly, we will affirm the District

Court’s order in part, vacate it in part, and remand this matter for further proceedings

consistent with this opinion. On remand, the District Court is free to revisit the question

whether Butler’s complaint was filed beyond the applicable statute of limitations and to

                                               5
consider the merits of Butler’s claim, if appropriate. We express no opinion on those

issues.




                                            6